Per Curiam.
It is not intended to' define the cases in which a party may be entitled by the statute to call for the inspection of a document; but it may be asserted that he will be entitled, without regard to the right of custody, whenever he has a common interest in it. The document required, is the account of sales by the common agent of the shippers, who sold the cargo of the Superior for the benefit of the concerned; and it is equally the property of all of them. It is therefore unnecessary to inquire how it came to the plaintiffs’ hands: he has it, and that is enough for the purposes of the decision. In Rose v. King, the time of inspection was not fixed; but justice and the purposes of preparation require it to be at a convenient period before the trial. It is ordered therefore that the plaintiff, on reasonable notice had, .permit the defendant to inspect the paper in his presence; or, if required, to have a copy of it made, at his own charge, by a person designated by the plaintiff; and that the paper be received in evidence at the trial, without further authentication.
Order accordingly.